Exhibit 10.12c

SECOND AMENDMENT

OF

U.S. BANK

2005 OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

The 2005 U.S. Bank Outside Directors Deferred Compensation Plan (the “Plan”) is
amended in the following respects:

1. INVESTMENT COMMITTEE. Effective September 23, 2011, the Plan is amended by
adding the following definition to Section 1.1 and renumbering Section 1.1 and
cross-references accordingly:

 

  (21) The term “Investment Committee” shall mean the Investment Committee for
the benefit plans of the Company (or its successor committee).

2. MEASUREMENT FUNDS. Effective September 23, 2011, the Plan is amended by
deleting Appendix B (and any cross-references) and by revising Section 4.2(c) to
read in full as follows:

 

  (c) Measurement Funds. A Participant must elect at least one of the Plan’s
Measurement Funds for the purpose of determining the manner in which such
Participant’s Deferred Compensation Account Balance is to be adjusted. The
Measurement Funds shall be prescribed from time to time by the Investment
Committee (or its designee) in its sole discretion. The Measurement Funds may,
but are not required to, include a Company stock fund, which will be invested in
Shares, mutual funds and a money market fund. The Investment Committee (or its
designee) shall determine rules and procedures for the election of Measurment
Funds by Participants and for implementing changes in Measurement Funds. The
Investment Committee (or its designee) shall duly consider, but is not required
to approve, the Participant’s requested election of the Measurement Fund or
Funds. Subject to any transition rules determined by the Committee (or its
designee) in its sole discretion, changes in Measurement Funds shall be
effective on the date specified by the Investment Committee (or its designee).

3. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.